The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This office action is in response to Applicant’s submission filed on 29 October 2021.     THIS ACTION IS NON-FINAL.


Status of Claims

Claims 1-20 are pending.
Claims 1-20 are rejected under 35 U.S.C. 101 for being directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
There is no art rejection for claims 1-20.



Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Judicial Exception
Claims 1-20 of the claimed invention are directed to a judicial exception, an abstract idea, without significantly more. 
(Independent Claims)  With regards to claim 1 / 8 / 15, the claim recites a system / article of manufacturing / process, which falls into one of the statutory categories.
2A-Prong 1: The claim recites “selection of a target success function from a plurality of target success functions … wherein the target success function is configured to measure a probability of occurrence of one or more specified computer-based actions to be selected by a user via one or more hardware user interfaces of a user computing device, and wherein each person data object in the plurality of person data objects corresponds to a particular individual person and is associated with a set of attributes …. identifying, from the plurality of machine learning models, a particular machine learning model based on the selection of the target success function; determining a set of input parameters for using the particular machine learning model; selecting, from the set of attributes associated with each of the plurality of person data objects, a subset of attributes for using the particular machine learning model to perform the target success function based on the set of input parameters; obtaining, from the plurality of person data objects, attribute values corresponding to the subset of attributes; identifying, from the attribute values, a subset of attribute values usable to identify the plurality of person data objects; generating input values corresponding to the set of input parameters for using the particular machine learning model based on the subset of attribute values; generating, for each person data object in the plurality of person data objects, a prediction outcome by using the particular machine learning model based on the input values; and providing … the prediction outcomes for the plurality of person data objects, wherein the prediction outcomes are indicative of a probability of occurrence of the one or more specified computer-based actions to be selected by a plurality of users via a plurality of hardware user interfaces of a plurality of user computing devices” (mental process), as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting one or more processors and non-transitory computer-readable medium, nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the language about generic computer components, “selection”, “identifying”, “determining”, “selecting”, “obtaining”, “generating”, “providing” in the limitation citied above could be performed by a human mind, with possible aid of paper & pen and/or calculator (e.g., a human data analyzer can analyze data, select data models, preparing data, and make prediction according to requests), see Appendix 1 to October 2019 Update: Subject Matter Eligibility Life Sciences & Data Processing Examples, Example 43, Step 2A Prong One, p.4, “Note that even if most humans would use a physical aid (e.g., pen and paper, a slide rule, or a calculator) to help them complete the recited calculation, the use of such physical aid does not negate the mental nature of this limitation”.  That is, other than reciting generic computer elements, nothing in the claim element precludes the step from practically being performed in the mind.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation of the mind but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
2A – Prong 2: This judicial exception is not integrated into a practical application.  In particular, the claim recites additional elements: (a) using a general purpose computing system to execute a program to perform the steps (like computer, processor, computer-readable medium coupled with the processors); (b) “causing display, on a user device, of a user interface configured to provide access to a plurality of machine learning model”,  “receiving, via the user interface, a selection of a target success function from a plurality of target success functions and receiving identifications of a plurality of person data objects ….”, and “providing, on the user interface, the prediction outcomes for the plurality of person data objects ….” (insignificant extra solution activity, MPEP 2106(g).  For (a), the computer components for executing the steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of data processing and calculation) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  For (b), these steps are insignificant extra solution activities, as they are pre-solution activity for gathering data for use in a claimed process, and post-solution activity to output results, see MPEP 2106.05(g) Insignificant Extra-Solution Activity, also Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering).  Accordingly, this additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Hence, the claim is directed to an abstract idea. 
2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the use of one or more generic computing elements and data input / output is WURC and/or insignificant extra-solution activities, hence does not add anything significant to the abstract idea. The claim is not patent eligible. The claim is not patent eligible.
(Dependent Claims) Claims 2-7 / 9-14 / 16-20 are dependent on claim 1 / 8 / 15, and include all the limitations of claim 1 / 8 / 15. Therefore, claims 2-7 / 9-14 / 16-20 recite the same abstract ideas cited in claim 1 / 8 / 15.  
With regards to claims  2 / 9 / 15, the claim further recite further limitation “wherein the one or more specified computer-based actions to be selected by the plurality of users via the plurality of hardware user interfaces of the plurality of user computing devices comprise the plurality of users selecting, via at least one of a computer mouse or a touchscreen, one or more particular graphical elements displayed on a plurality of web pages”, these steps are similar to web browser’s back and forward functionality for user interaction, which is Well Understood, Routine, Conventional (WURC) activities, as stated in MPEP.2106(d) II, “The courts have recognized the following computer functions as well‐understood, routine, and conventional function when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. 
i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)); 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

ii. Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."); 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

iii. Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

v. Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); and 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

vi. A Web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015). “
Accordingly, this additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is not patent eligible.
With regards to claims  3-7 / 10-14 / 17-20, the claim further recite further limitation on model processing, which as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, which can be performed by a human mind, with possible aid of paper & pen and/or calculator (e.g., a human data analyzer can analyze data, select data models, preparing data, and make prediction).  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation of the mind but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  In particular, the claim recites one additional element – using one computing device to execute a program to perform the steps.  The computer components for executing the steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of data processing and calculation) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Hence, the claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a generic computing component for performing the data processing and calculation amounts to no more than mere instruction to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claim is not patent eligible.


Allowable Subject Matter Analysis

Claims 1-20 include allowable subject matter since when reading the claims in light of the specification, as per, MPEP §2111.01 or Toro Co. v. White Consolidated Industries Inc., 199F.3d 1295, 1301, 53 USPQ2d 1065, 1069, 1069 (Fed.Cir. 1999), none of the references of record alone or in combination disclose or suggest the combination of limitations specified in claims 1-20.  
Regarding independent claim 1, it includes the following specific teaching in combination with other limitations in the claim not shown in prior-arts: “ …. receiving, via the user interface, a selection of a target success function from a plurality of target success functions and receiving identifications of a plurality of person data objects, wherein the target success function is configured to measure a probability of occurrence of one or more specified computer-based actions to be selected by a user via one or more hardware user interfaces of a user computing device, and wherein each person data object in the plurality of person data objects corresponds to a particular individual person and is associated with a set of attributes; identifying, from the plurality of machine learning models, a particular machine learning model based on the selection of the target success function; determining a set of input parameters for using the particular machine learning model; selecting, from the set of attributes associated with each of the plurality of person data objects, a subset of attributes for using the particular machine learning model to perform the target success function based on the set of input parameters; obtaining, from the plurality of person data objects, attribute values corresponding to the subset of attributes; identifying, from the attribute values, a subset of attribute values usable to identify the plurality of person data objects; generating input values corresponding to the set of input parameters for using the particular machine learning model based on the subset of attribute values; generating, for each person data object in the plurality of person data objects, a prediction outcome by using the particular machine learning model based on the input values ….”.
Claims 8, 15 are substantially similar to claim 1. The arguments as given above for claim 1, are applied, mutatis mutandis, to claims 8, 15, therefore the allowable subject matter reasoning of claim 1 are applied accordingly.
Regarding the dependent claims, which include all the limitations of the independent claims, also have no art rejection.
The followings are references close to the invention claimed:
Kosche, et al., US-PGPUB NO.20080127149A1 [hereafter Kosche] teaches success function for data objects. However, Kosche does not show the specific process of interactive prediction model selection with leaning on attributes of individual personal data.
Levin, et. al., US PATENT NO.6311173 B1 [hereafter Levin] teaches predicting based on success function. However, Levin does not show the specific process of interactive prediction model selection with leaning on attributes of individual personal data.

Zitzewitz, et al. US-PATENT NO.10467695B1 [hereafter Zitzewitz] teaches providing confidence evaluation for prediction of data objects. However, Zitzewitz does not show the specific process of interactive prediction model selection with leaning on attributes of individual personal data. 
Fiebrink, et al. “Toward Understanding Human-Computer Interaction in Composing the Instrument”, ResearchGate, March 2012 [hereafter Fiebrink] teaches interactive processing of models. However, Fiebrink does not show the specific process of interactive prediction model selection with leaning on attributes of individual personal data.





Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSU-CHANG LEE whose telephone number is 571-272-3567.  The fax number is 571-273-3567.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas, can be reached 571-272-2589.  
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TSU-CHANG LEE/
Primary Examiner, Art Unit 2128